977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Milton DE VONE, Sr., Plaintiff-Appellant,v.Irene B. DE VONE;  Shirley De Vone Carrington;  Louis S. DeVone, Jr.;  Nicholas Thin, Defendants-Appellees.Irene B. DE VONE, Plaintiff-Appellee,v.James Milton DE VONE, Sr., Defendant-Appellant.
Nos. 92-1970, 92-1972.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 21, 1992

Appeals from the United States District Court for the Middle District of North Carolina, at Durham.
James Wilson De Vone, Sr., Appellant Pro Se.
M.D.N.C.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
James Milton De Vone, Sr., seeks to appeal the district court's order denying relief under 42 U.S.C. § 1983 (1988) (No. 92-1970), and denying his request for removal of a state action to federal court (92-1972).  Our review of the records and the district court's opinions accepting the recommendations of the magistrate judge discloses that these appeals are without merit.  Accordingly, we grant leave to proceed in forma pauperis and affirm these appeals on the reasoning of the district court.  De Vone v. De Vone, Nos.  CA-92-308-1, CA-92343-1 (M.D.N.C. July 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED